                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     JOHN DOE,                                          Case No. 16-cv-05195-JD
                                                        Plaintiff,
                                   5
                                                                                            ORDER RE MOTION FOR
                                                 v.                                         APPOINTMENT OF COUNSEL
                                   6

                                   7     COUNTY OF SONOMA, et al.,                          Re: Dkt. No. 51
                                                        Defendants.
                                   8

                                   9

                                  10          In this Section 1983 action, pro se plaintiff John Doe requests that the Court appoint

                                  11   counsel to represent him for all purposes. Dkt. No. 51. The request is denied.

                                  12          There is no constitutional right to counsel in a civil case. Lassiter v. Dep’t of Social Servs.,
Northern District of California
 United States District Court




                                  13   452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). There is also no

                                  14   constitutional right to a court-appointed attorney in Section 1983 cases. Rand v. Rowland, 113

                                  15   F.3d 1520, 1525 (9th Cir. 1997) (citing Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir.

                                  16   1981)). In “exceptional circumstances,” the Court may appoint counsel for indigent civil litigants

                                  17   under 28 U.S.C. § 1915(e)(1), Palmer, 560 F.3d at 970 (quotation omitted), but those

                                  18   circumstances are not present here. Plaintiff has demonstrated adequate competency in

                                  19   articulating his claims and litigating this case. The issues are not exceptionally complex in any

                                  20   legal or factual way, and the Court cannot at this stage find a likelihood of success on the merits.

                                  21   While plaintiff may have at times experienced mental health issues, he has not shown that he is

                                  22   incapable of litigating this case on his own, and the record in the case indicates otherwise.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 10, 2019

                                  25

                                  26
                                                                                                     JAMES DONATO
                                  27                                                                 United States District Judge
                                  28
